Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on November 14, 2019.
Claims 1-10 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on November 14, 2019 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Specification
The specification at [0070] is objected to for a typographical error: “produce” in place of “product” mid-way in the paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data collection unit configured to”, “influence measurement unit configured to” and “content curation unit configured to” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 are unclear as to how a product influence value based on the user influence index and attribute influence value is measured because the claims do not recite a step that ties the user to the content.  Based on the specification each user posts content where the items/objects in the content are tagged.  Because the claims do not include this step (such as recited in claim 6) the claims fail to tie the posting user to their respective content in order to measure the product influence based on the user’s influence.
Claims 2-5 and 9 are rejected based on their dependency from rejected base claim 1.  The Examiner notes that claim 6 cures the missing step.

Allowable Subject Matter
Claims 6, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following U.S. patent are cited to further show the best domestically patented prior art found by the examiner:
US Pub. No. 2014/0143013 to Pavlidis: [0043]: evaluating social media content for trends; attributes that are popular where the attributes include color, texture, etc.
US Pub. No. 2015/0019474 to Barbieri: [0004]:influence levels among users; a product feature may be used to measure importance to the user of the product feature.
US Pub. No. 2017/0132688 to Freund: [0002]: user influence determined; [0014]: level of influence of user providing a recommendation; [0021]: influence based on number of friends/followers; frequency of comments/endorsements.
The following non-patent literature is cited to show the best non-patent literature prior art found by the examiner:
“Image Popularity Prediction in Social Media Using Sentiment and Context Features”. Francesco Gelli, Tiberio Uricchio, Marco Bertini, Alberto Del Bimbo, Shih-Fu Chang. MM’15, October 26–30, 2015, Brisbane, Australia. DOI: http://dx.doi.org/10.1145/2733373.2806361. 3. THE PROPOSED METHOD Our proposed method is based on two hypotheses: i) the popularity of an image can be fueled by the inherent visual sentiments conveyed; ii) semantic descriptions of an image is also important for its popularity, since it makes it easier to be found or looked at… 3.4 Context Features Image context information such as tags and description contains important cues that may reflect on the number of views that an image obtains. Entities like people, locations or tourist attractions can affect popularity as i) people may be more interested in photographs referring some particular subject; ii) the presence of tags and description, the submission of a photo to some groups, etc. make it easier to be found by other users… 3.5 User Features Previous works have found that the number of views that a photograph is going to obtain depends not only on the image itself and its context information, but also on the author data. In this work we used the same user features proposed by Khosla et al. [12]: among these features the most related one to popularity is the mean views of the images of the user, as it represents the popularity of the user himself.
“Towards Understanding User Preferences from User Tagging Behavior for Personalization”. Nwana, Amandianeze O. • Chen, Tshuan. arXiv:1507.05150v2 [cs.MM] 20 Nov 2015.: C. Comparison to Global Importance In much of image tagging research [5], [13], [14], [25], [26], tag importance is usually considered in terms of what is visually represented in the image, and typically by saliency. To that end, many researchers use tag frequency as a proxy to tag importance and saliency [14], [25], and for nearest neighbor approaches to tagging, predicting the tags that are based on the most frequent has had relative success in terms of tag recall [5].
Additional Literature has been referenced on the attached PTO-892 form, and the Examiner suggests the applicant review these documents before submitting any amendments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629